DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 16-20 are objected to because of the following informalities:
In claim 1, line 2, “memory device;” should be -memory device; and-.
In claim 16, line 3, “receiving” should be -receive-.
In claim 16, line 5, “assigning” should be -assign-.
In claim 16, line 7, “executing” should be -execute-.
In claim Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,990,548, hereafter referred to as “the ‘548 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-8, current application
Claims 1-7, ‘548 patent
1. A system comprising: a memory device; a processing device, operatively coupled with the memory device, to perform operations comprising:
1. A system comprising: a plurality of memory devices; a processing device, operatively coupled with the plurality of memory devices, to perform operations comprising:

receiving a direct memory access (DMA) command indicating a plurality of data sectors to be moved from a source memory region to a destination memory region, the DMA command comprising a priority value;
assigning the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command; and
assigning the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command, wherein each priority queue has a corresponding set of priority values;

determining a corresponding execution rate for each priority queue of the plurality of priority queues; and
executing a plurality of DMA commands from the plurality of priority queues according to a corresponding execution rate of each priority queue of the plurality of priority queues.
executing a plurality of DMA commands from the plurality of priority queues according to the corresponding execution rate of each priority queue.
2. The system of claim 1, wherein the corresponding execution rate of each priority queue is determined based on a corresponding set of priority values of a respective priority queue.
2. The system of claim 1, wherein the corresponding execution rate of each priority queue is determined based on the corresponding set of priority values of the respective priority queue.

3. The system of claim 2, wherein the corresponding execution rate of each priority queue is a number of consecutive DMA commands to be executed from the respective priority queue before switching to another priority queue.
4. The system of claim 1, wherein the priority value of the DMA command corresponds to a quality of service (QoS) level that is assigned to a memory device associated with the DMA command.
4. The system of claim 1, wherein the priority value of the DMA command corresponds to a quality of service (QoS) level that is assigned to a memory device associated with the DMA command.
5. The system of claim 1, wherein the memory access operation comprises moving a plurality of data sectors from a source memory region to a destination memory region.

6. The system of claim 5, wherein executing the plurality of DMA commands comprises: for each DMA command of the plurality of the DMA commands: determining a corresponding sector priority value for each data sector of the plurality of data sectors of the respective DMA command; reading the plurality of data sectors of the respective DMA command from the source memory region based on the corresponding 


6. The system of claim 5, wherein determining the corresponding sector priority value for each data sector comprises: retrieving a plurality of data sector priority indicators from the respective DMA command.
8. The System of claim 1 wherein the processing device is to perform operations further comprising: modifying the execution rate of each priority queue according to a predetermined criteria.
7. The System of claim 1 wherein the processing device is to perform operations further comprising: modifying the execution rate of each priority queue according to a predetermined criteria.


Both the current claim 1 and claim 1 of the ‘548 patent disclose a system comprising: a memory device; a processing device, operatively coupled with the memory device, to perform operations comprising: receiving a direct memory access (DMA) command to perform a memory access operation, the DMA command comprising a priority value; assigning the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command; and executing a plurality of DMA commands from the plurality of priority queues according to a corresponding execution rate of each priority queue of the plurality of priority queues.
moving a plurality of data sectors from a source memory region to a destination memory region.
Claim 1 of the ‘548 patent also discloses wherein each priority queue has a corresponding set of priority values, and determining a corresponding execution rate for each priority queue of the plurality of priority queues. The current claims do not appear to disclose these limitations.
Both the current claim 2 and claim 2 of the ‘548 patent disclose wherein the corresponding execution rate of each priority queue is determined based on a corresponding set of priority values of a respective priority queue.
Both the current claim 3 and claim 3 of the ‘548 patent disclose wherein the corresponding execution rate of each priority queue comprises a number of consecutive DMA commands to be executed from a respective priority queue before switching to another priority queue.
Both the current claim 4 and claim 4 of the ‘548 patent disclose wherein the priority value of the DMA command corresponds to a quality of service (QoS) level that is assigned to a memory device associated with the DMA command.
Both the current claim 6 and claim 5 of the ‘548 patent disclose wherein executing the plurality of DMA commands comprises: for each DMA command of the plurality of the DMA commands: determining a corresponding sector priority value for each data sector of the plurality of data sectors of the respective DMA command; reading the plurality of data sectors of the respective DMA command from the source memory region based on the corresponding sector priority value of a respective data sector; and writing the plurality of data sectors of the respective DMA command to the destination memory region based on the corresponding sector priority value of the respective data sector.
Both the current claim 7 and claim 6 of the ‘548 patent disclose wherein determining the corresponding sector priority value for each data sector comprises: retrieving a plurality of data sector priority indicators from the respective DMA command.


Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of the ‘548 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 9-15, current application
Claims 8-14, ‘548 patent
9. A method comprising: receiving a direct memory access (DMA) command to perform a memory access operation, the DMA command comprising a priority value;
8. A method comprising: receiving, by a processing device, a DMA command for moving a plurality of data sectors from a source memory region to a destination memory region, the DMA command comprising a priority value;
assigning the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command; and
assigning, by the processing device, the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command, wherein each priority queue has a corresponding set of priority values;

determining, by the processing device, a corresponding execution rate for each priority queue of the plurality of priority queues; and
executing a plurality of DMA commands from the plurality of priority queues according to a 


9. The method of claim 8, wherein the corresponding execution rate of each priority queue is determined based on the corresponding set of priority values of the respective priority queue.
11. The method of claim 10, wherein the corresponding execution rate of each priority queue comprises a number of consecutive DMA commands to be executed from a respective priority queue before switching to another priority queue.
10. The method of claim 9, wherein the corresponding execution rate of each priority queue is a number of consecutive DMA commands to be executed from the respective priority queue before switching to another priority queue.
12. The method of claim 9, wherein the priority value of the DMA command corresponds to a quality of service (QoS) level that is assigned to a memory device associated with the DMA command.
11. The method of claim 8, wherein the priority value of the DMA command corresponds to a quality of service (QoS) level that is assigned to a memory device associated with the DMA command.
13. The method of claim 9, wherein executing the plurality of DMA commands further comprises: for each DMA command of the plurality of the DMA commands: determining a corresponding sector priority value for each data sector of a plurality of data sectors of the respective DMA wherein the plurality of data sectors are to be moved from a source memory region to a destination memory region; reading the plurality of data sectors of the respective DMA command from the source memory region based on the corresponding sector priority value of a respective data sector; and writing the plurality of data sectors of the respective DMA command to the destination memory region based on the corresponding sector priority value of the respective data sector.


13. The method of claim 12, wherein determining the corresponding sector priority value for each data sector further comprises: retrieving a plurality of data sector priority indicators from the respective DMA command.
15. The method of claim 9 further comprises: modifying the execution rate of each priority queue according to a predetermined criteria.
14. The method of claim 8 further comprises: modifying the execution rate of each priority queue according to a predetermined criteria.


Both the current claim 9 and claim 8 of the ‘548 patent disclose a method comprising: receiving a direct memory access (DMA) command to perform a memory access operation, the DMA command comprising a priority value; assigning the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command; and executing a plurality of DMA commands 
Both the current claim 13 and claim 8 of the ‘548 patent disclose wherein the plurality of data sectors are to be moved from a source memory region to a destination memory region.
Claim 8 of the ‘548 patent also discloses wherein each priority queue has a corresponding set of priority values, and determining a corresponding execution rate for each priority queue of the plurality of priority queues. The current claims do not appear to disclose these limitations.
Both the current claim 10 and claim 9 of the ‘548 patent disclose wherein the corresponding execution rate of each priority queue is determined based on a corresponding set of priority values of a respective priority queue.
Both the current claim 11 and claim 10 of the ‘548 patent disclose wherein the corresponding execution rate of each priority queue comprises a number of consecutive DMA commands to be executed from a respective priority queue before switching to another priority queue.
Both the current claim 12 and claim 11 of the ‘548 patent disclose wherein the priority value of the DMA command corresponds to a quality of service (QoS) level that is assigned to a memory device associated with the DMA command.
Both the current claim 13 and claim 12 of the ‘548 patent disclose wherein executing the plurality of DMA commands further comprises: for each DMA command of the plurality of the DMA commands: determining a corresponding sector priority value for each data sector of a plurality of data sectors of the respective DMA command; reading the plurality of data sectors of the respective DMA command from the source memory region based on the corresponding sector priority value of a respective data sector; and writing the plurality of data sectors of the respective DMA command to the destination memory region based on the corresponding sector priority value of the respective data sector.

Both the current claim 15 and claim 14 of the ‘548 patent disclose modifying the execution rate of each priority queue according to a predetermined criteria.

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of the ‘548 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 16-18, current application
Claims 15-16, ‘548 patent
16. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: receiving a direct memory access (DMA) command to perform a memory access operation, the DMA command comprising a priority value; assigning the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command; and executing a plurality of DMA commands from the plurality of priority queues according to a corresponding execution rate of each priority queue of the plurality of priority queues.
plurality of data sectors to be moved from a source memory region to a destination memory region; retrieve a sector priority indicator from the DMA command, wherein the sector priority indicator is reflective of sector priority values associated with the plurality of data sectors of the DMA command; for each data sector of the plurality of data sectors, determine a corresponding sector priority value of the respective data sector in view of the sector priority indicator; read the plurality of data sectors from the source memory region based on the corresponding sector priority value of each data sector; and write the plurality of data sectors to the destination memory region based on the corresponding sector priority value of each data sector.
wherein the memory access operation comprises moving a plurality of data sectors from a source memory region to a destination memory region.

18. The non-transitory computer-readable storage medium of claim 17, wherein executing the plurality of DMA commands comprises: for each DMA command of the plurality of the DMA commands: determining a corresponding sector priority value for each data sector of the plurality of data sectors of the respective DMA command; reading the plurality of data sectors of the respective DMA command from the source memory region based on the corresponding sector priority value of a respective data sector; and writing the plurality of data sectors of the respective DMA command to the destination memory region based on the corresponding sector priority value of the respective data sector.


16. The non-transitory computer-readable storage medium of claim 15, wherein the sector priority indicator comprises a set of priority values, wherein each priority value of the set of priority values is assigned to a corresponding range of data sectors of the plurality of data sectors.


Both the current claim 16 and claim 15 of the ‘548 patent disclose a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: receiving a direct memory access (DMA) command to perform a memory access operation, the DMA command comprising a priority value.
Both the current claim 16 and claim 16 of the ‘548 patent disclose wherein the sector priority indicator comprises a set of priority values, wherein each priority value of the set of priority values is assigned to a corresponding range of data sectors of the plurality of data sectors.
Both the current claim 17 and claim 15 of the ‘548 patent disclose wherein the memory access operation comprises moving a plurality of data sectors from a source memory region to a destination memory region.
wherein executing the plurality of DMA commands comprises: for each DMA command of the plurality of the DMA commands: determining a corresponding sector priority value for each data sector of the plurality of data sectors of the respective DMA command; reading the plurality of data sectors of the respective DMA command from the source memory region based on the corresponding sector priority value of a respective data sector; and writing the plurality of data sectors of the respective DMA command to the destination memory region based on the corresponding sector priority value of the respective data sector.
While claim 15 of the ‘548 patent does not appear to explicitly disclose executing a plurality of DMA commands from the plurality of priority queues according to a corresponding execution rate of each priority queue of the plurality of priority queues, the concept is well-recognized in both independent claims 1 and 8 of the ‘548 patent, as shown above in the non-statutory double patenting rejections related thereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 9 discloses steps of a method comprising “receiving a direct memory access command”, “assigning the DMA command”, and “executing a plurality of DMA commands”. However, the claim does not appear to disclose what is performing the specific steps of the method. Therefore, claim 15 fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, and is consequently considered to be indefinite.

Claims 10-15 depend on claim 9, and do not appear to provide remedy for the failure of claim 9. Therefore, they are indefinite by the same reasoning accordingly.

Allowable Subject Matter
Claims 1-20 appear to comprise allowable subject matter; however, claims 1-18 have been rejected due to nonstatutory double patenting issues.
Claims 19-20 are objected to as depending on rejected claims, but would be allowable if the issues with the antecedent claims were remedied.

The following is a statement of reasons for the indication of allowable subject matter:
Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest assigning the DMA command to a priority queue of a plurality of priority queues based on the priority value of the DMA command.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claimed invention.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bavishi et al. (US 2020/0050395) discloses scheduling execution of read requests based on age of a request and a threshold time period.
Isenegger et al. (US 2020/0201776) discloses determining that a particular entry from a first content-addressable memory should be stored in a second content-addressable memory.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184